Exhibit 10.3

J. ALEXANDER’s HOLDINGS, INC.

2015 EQUITY INCENTIVE PLAN

Section 1. Purpose.

This plan shall be known as the “J. Alexander’s Holdings, Inc. 2015 Equity
Incentive Plan” (the “Plan”). The purpose of the Plan is to promote the
interests of J. Alexander’s Holdings, Inc., a Tennessee corporation (the
“Company”), its Subsidiaries and its shareholders by (i) attracting and
retaining key officers, employees, and directors of, and consultants to, the
Company, its Subsidiaries and Affiliates; (ii) motivating such individuals by
means of performance-related incentives to achieve long-range performance goals;
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company; (iv) encouraging ownership of stock in the
Company by such individuals; and (v) linking such individuals’ compensation to
the long-term interests of the Company and its shareholders.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” means each of the following: (a) any Subsidiary; (b) any
corporation, trade or business (including, without limitation, a partnership or
limited liability company) which is directly or indirectly controlled 50% or
more (whether by ownership of stock, assets or an equivalent ownership interest
or voting interest) by the Company or one of its Affiliates; (c) any trade or
business (including, without limitation, a partnership or limited liability
company) which directly or indirectly controls 50% or more (whether by ownership
of stock, assets or an equivalent ownership interest or voting interest) of the
Company; and (d) any other entity in which the Company or any of its Affiliates
has a material equity interest, and, in the case of (b), (c) and (d), which is
designated as an “Affiliate” by resolution of the Committee.

(b) “Award” means any Option, Stock Appreciation Right, Restricted Share Award,
Restricted Share Unit, Performance Award, Other Stock-Based Award or any other
right, interest or option relating to Shares or other property (including cash)
granted pursuant to the provisions of the Plan.

(c) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award, which shall have been duly executed and
delivered on behalf of the Company, but which may, but need not, be executed or
acknowledged by a Participant. For avoidance of doubt, Award Agreements include
any employment agreement or change in control agreement between the Company and
any Participant that refers to Awards and any letter or electronic mail
notifying a Participant that he or she has received an Award.

(d) “Board” means the Board of Directors of the Company.

(e) “Change in Control” means, unless otherwise defined in the applicable Award
Agreement, any of the following events:

(i) an event or series of events (other than an offering of Shares to the
general public through a registration statement filed with the Securities and
Exchange Commission) by which any person, entity or “group,” within the meaning
of Section 13(d) or 14(d) under the Exchange Act, other than the Company, any of
its Subsidiaries, any employee benefit plan thereof, becomes the beneficial
owner, directly or indirectly, of more than 35% of the combined voting power of
the voting securities of the Company;

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the



--------------------------------------------------------------------------------

directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company or other actual or threatened solicitation of proxies
or consents by or on behalf of a person other than the Board) shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board;

(iii) the consummation of a merger, consolidation, reorganization, or other
business combination of the Company with any other entity, other than a merger,
consolidation, reorganization or other business combination which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger, consolidation, reorganization or
other business combination; or

(iv) the consummation of a sale, exchange or transfer of all or substantially
all the assets of the Company and its Subsidiaries (taken as a whole), other
than a sale or disposition of all or substantially all the assets of the Company
and its Subsidiaries to an entity, more than 50% of the combined voting power of
the voting securities of which are “beneficially owned” by shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale;

Notwithstanding the foregoing, (i) unless otherwise provided in an applicable
Award Agreement, with respect to Awards constituting a “deferral of
compensation” subject to Section 409A of the Code, a Change in Control shall be
limited to a “change in the ownership of the Company,” a “change in the
effective control of the Company,” or a “change in the ownership of a
substantial portion of the assets of the Company” as such terms are defined in
Section 1.409A-3(i)(5) of the U.S. Treasury Regulations, and (ii) no Award
Agreement shall define a Change in Control in such a manner that a Change in
Control would be deemed to occur prior to the actual consummation of the event
or transaction that results in a change of control of the Company (e.g., upon
the announcement, commencement, or shareholder approval of any event or
transaction that, if completed, would result in a change in control of the
Company).

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Committee” means the Compensation Committee of the Board or a subcommittee
thereof, or such other committee designated by the Board to administer the Plan.
To the extent that compensation realized in respect of Awards is intended to be
“performance based” under Section 162(m) and the Committee is not comprised
solely of individuals who are “outside directors” within the meaning of
Section 162(m), the Committee may from time to time delegate some or all of its
functions under the Plan to a committee or subcommittee composed of members that
meet the relevant requirements.

(h) “Consultant” means any consultant or advisor who is a natural person and who
provides services to the Company or its Affiliates, so long as such person
(i) renders bona fide services that are not in connection with the offer and
sale of the Company’s securities in a capital raising transaction and (ii) does
not directly or indirectly promote or maintain a market for the Company’s
securities.

(i) “Covered Employee” means any Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

(j) “Director” means a member of the Board.



--------------------------------------------------------------------------------

(k) “Employee” means a current or prospective officer or employee of the Company
or any Affiliate.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(m) “Fair Market Value”means, with respect to Shares as of any date, the value
of a Share determined as follows: (i) if the Shares are listed on any
(x) established securities exchange (such as the New York Stock Exchange, the
NASDAQ Global Market and the NASDAQ Global Select Market), (y) national market
system or (z) automated quotation system on which the Shares are listed, quoted
or traded, its Fair Market Value shall be the closing sales price for a Share as
quoted on such exchange or system for such date or, if there is no closing sales
price for a Share on the date in question, the closing sales price for a Share
on the last preceding date for which such quotation exists, as reported in The
Wall Street Journal or such other source as the Committee deems reliable;
(ii) if the Shares are not listed on an established securities exchange,
national market system or automated quotation system, but the Shares are
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or (iii) in the event the Shares are neither listed on
an established securities exchange, national market system or automated
quotation system nor regularly quoted by a recognized securities dealer, its
Fair Market Value shall be established by the Committee in good faith.

(n) “Grant Price” means the price established at the time of grant of an SAR
pursuant to Section 6 used to determine whether there is any payment due upon
exercise of the SAR.

(o) “Incentive Stock Option” means an Option that is granted under Section 6 of
the Plan and that is intended to meet the requirements of Section 422 of the
Code or any successor provision thereto.

(p) “Non-Qualified Stock Option” means an Option that is granted under
Sections 6 or 10 of the Plan and is not an Incentive Stock Option, including any
Option that was intended to qualify as an Incentive Stock Option and fails to so
qualify for any reason.

(q) “Non-Employee Director” means a member of the Board who is not an officer or
employee of the Company or any Subsidiary of the Company.

(r) “Option” means any right granted to a Participant under the Plan allowing
such Participant to purchase Shares at an Option Price and during such period or
periods as the Committee shall determine.

(s) “Option Price” means the purchase price payable to purchase one Share upon
the exercise of an Option.

(t) “Other Stock-Based Award” means any Award granted under Section 9 of the
Plan.

(u) “Participant” means any Employee, Director, or Consultant who receives an
Award under the Plan.

(v) “Performance Award” means any Award granted under Section 8 of the Plan.

(w) “Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.



--------------------------------------------------------------------------------

(x) “Restricted Share” means any Share granted under Sections 7 or 10 of the
Plan with the restriction that the holder may not sell, transfer, pledge or
assign such Share and with such other restrictions as the Committee, in its
discretion, may impose.

(y) “Restricted Share Unit” means an Award granted under Sections 7 or 10 of the
Plan that is valued by reference to a Share, which value may be paid to the
Participant by delivery of cash, Shares or such other property, as the Committee
shall determine, upon the lapse of restrictions as the Committee, in its
discretion, may impose.

(z) “Section 16” means Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.

(aa) “Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.

(bb) “Shares” means shares of the Class A common stock, $.0001 par value, of the
Company.

(cc) “Stock Appreciation Right” or “SAR” means a stock appreciation right
granted under Sections 6 or 10 of the Plan that entitles the holder to receive,
with respect to each Share encompassed by the exercise of such SAR, the amount
determined by the Committee and specified in an Award Agreement. In the absence
of such a determination, the holder shall be entitled to receive, with respect
to each Share encompassed by the exercise of such SAR, the excess of the Fair
Market Value of such Share on the date of exercise over the Grant Price
applicable to such SAR.

(dd) “Subsidiary” means any Person (other than the Company) of which a majority
of its voting power or its equity securities or equity interest is owned
directly or indirectly by the Company.

(ee) “Substitute Awards” means Awards granted solely in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

(ff) “Termination of Service” means:

(i) As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company or an Affiliate is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any Affiliate.

(ii) As to a Non-Employee Director, the time when a Participant who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Participant simultaneously
commences or remains in employment or service with the Company or any Affiliate.

(iii) As to an Employee, the time when the employee-employer relationship
between a Participant and the Company or any Affiliate is terminated for any
reason, including, without limitation, a termination by resignation, discharge,
death, disability or retirement; but excluding terminations where the
Participant simultaneously commences or remains in employment or service with
the Company or any Affiliate.



--------------------------------------------------------------------------------

The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Committee otherwise provides in the terms of
the Award Agreement or otherwise, or as otherwise required by applicable law, a
leave of absence, change in status from an employee to an independent contractor
or other change in the employee-employer relationship shall constitute a
Termination of Service only if, and to the extent that, such leave of absence,
change in status or other change interrupts employment for the purposes of
Section 422(a)(2) of the Code and the then applicable regulations and revenue
rulings under said Section. For purposes of the Plan, a Participant’s
employee-employer relationship or consultancy relations shall be deemed to be
terminated in the event that the Affiliate employing or contracting with such
Participant ceases to remain an Affiliate following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

Section 3. Administration.

3.1 Authority of Committee. The Plan shall be administered by the Committee,
which shall be appointed by and serve at the pleasure of the Board; provided,
however, with respect to Awards to Non-Employee Directors, all references in the
Plan to the Committee shall be deemed to be references to the Board. Subject to
the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority in its discretion to:

(i) designate Participants;

(ii) determine eligibility for participation in the Plan and decide all
questions concerning eligibility for and the amount of Awards under the Plan;

(iii) determine the type or types of Awards to be granted to a Participant and
whether such Awards are to be granted singly, in combination, or in tandem;

(iv) determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with
Awards;

(v) determine the timing, terms, and conditions of any Award, including any
restrictions or vesting requirements;

(vi) accelerate the time at which all or any part of an Award may be settled or
exercised;

(vii) determine whether, to what extent, and under what circumstances, Awards
may be settled or exercised in cash, Shares, other securities, other Awards or
other property, or canceled, forfeited or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited or suspended;

(viii) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee;

(ix) determine whether, to what extent and under what circumstances any Award
shall be canceled, suspended or subjected to additional restrictions, including
in connection with any Share ownership guidelines or insider trading policies of
the Company;



--------------------------------------------------------------------------------

(x) grant Awards as an alternative to, or as the form of payment for grants or
rights earned or payable under, other bonus or compensation plans, arrangements
or policies of the Company or any Affiliate;

(xi) grant Substitute Awards on such terms and conditions as the Committee may
prescribe, subject to compliance with the Incentive Stock Option rules under
Section 422 of the Code and the nonqualified deferred compensation rules under
Section 409A of the Code, where applicable;

(xii) make all determinations under the Plan concerning any Participant’s
Termination of Service with the Company or an Affiliate, including whether such
termination occurs by reason of cause, disability, retirement (each, as may be
defined by the Committee from time to time or set forth in an Award Agreement),
or in connection with a Change in Control and whether a leave constitutes a
Termination of Service;

(xiii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan;

(xiv) to the extent permitted by Section 14.2 and not prohibited by Section 6.2,
amend or modify the terms of any Award at or after grant;

(xv) correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award in the manner and to the extent that the Committee shall
deem desirable to carry it into effect;

(xvi) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and

(xvii) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan, subject to the
exclusive authority of the Board under Section 14 hereunder to amend or
terminate the Plan.

3.2 Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company and any
Affiliate, any Participant and any holder or beneficiary of any Award. A
Participant or other holder of an Award may contest a decision or action by the
Committee with respect to such Person or Award only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful.

3.3 Delegation. Subject to the terms of the Plan, the Committee’s charter and
applicable law, the Committee may delegate to one or more officers or managers
of the Company or of any Affiliate, or to a Committee of such officers or
managers, the authority, subject to such terms and limitations as the Committee
shall determine, to grant Awards to or to cancel, modify or waive rights with
respect to, or to alter, discontinue, suspend or terminate Awards held by
Participants who are not officers or directors of the Company for purposes of
Section 16 or who are otherwise not subject to Section 16.



--------------------------------------------------------------------------------

Section 4. Shares Available For Awards.

4.1 Shares Available.

(a) Subject to the provisions of Section 4.2 hereof, a total of 1,500,000 Shares
shall be authorized for grant under the Plan.

(b) If any Shares subject to an Award are forfeited or expire or an Award is
settled in cash (in whole or in part), the Shares subject to such Award shall,
to the extent of such forfeiture, expiration or cash settlement, again be
available for Awards under the Plan. In the event that withholding tax
liabilities arising from an Award other than an Option or Stock Appreciation
Right are satisfied by the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, the Shares so
tendered or withheld shall be added to the Shares available for Awards under the
Plan. Notwithstanding anything to the contrary contained herein, the following
Shares shall not be added to the Shares authorized for grant under paragraph
(a) of this Section: (i) Shares tendered by the Participant or withheld by the
Company in payment of the Option Price or to satisfy any tax withholding
obligation with respect to an Option or SAR, and (ii) Shares subject to a SAR
that are not issued in connection with the stock settlement of the SAR on
exercise thereof, and (iii) Shares reacquired by the Company on the open market
or otherwise using cash proceeds from the exercise of Options. The payment of
dividend equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the Shares available for issuance under the Plan.

(c) Notwithstanding any provision in the Plan to the contrary, and subject to
Section 4.2, the maximum aggregate number of Shares with respect to one or more
Awards that may be granted to any one person during any calendar year shall be
1,000,000 and the maximum aggregate amount that may be paid in cash to any one
person during any calendar year with respect to one or more Awards payable in
cash shall be $5,000,000; provided, however, that the foregoing limitations
shall not apply until the earliest of: (a) the first material modification of
the Plan (including any increase in the shares authorized pursuant to
Section 4.1); (b) the issuance of all of the Shares reserved for issuance under
the Plan; (c) the expiration of the Plan; (d) the first meeting of shareholders
at which members of the Board are to be elected that occurs after the close of
the third calendar year following the calendar year in which occurred the first
registration of an equity security of the Company under Section 12 of the
Exchange Act; and (e) such other date required by Section 162(m). To the extent
required by Section 162(m), Shares subject to Awards which are canceled shall
continue to be counted against the limits set forth in this Section 4.1(c).

(d) Adjustments. In the event that any dividend (other than a normal, recurring
dividend) or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares, then the
Committee shall in an equitable and proportionate manner as deemed appropriate
by the Committee (and, as applicable, in such manner as is consistent with
Sections 162(m), 422 and 409A of the Code and the regulations thereunder)
either: (i) adjust any or all of (1) the aggregate number and class of Shares or
other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted under the Plan; (2) the
number and class of Shares or other securities of the Company (or number and
kind of other property) subject to outstanding Awards, provided that the number
of Shares subject to any Award shall always be a whole number; (3) the grant or
exercise price per Share with respect to any Award under the Plan; (4) the terms
and conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (5) the
limits on the number of Shares or Awards that may be granted to Participants
under the Plan in any calendar year; (ii) provide for an equivalent award in
respect of securities of the surviving entity of any merger, consolidation or
other transaction or event having a similar effect; or (iii) make provision for
a cash payment to the holder of an outstanding Award.



--------------------------------------------------------------------------------

(e) Substitute Awards; Future Pre-Existing Plans. Any Shares issued by the
Company as Substitute Awards in connection with the assumption or substitution
of outstanding grants from any acquired corporation shall not reduce the Shares
available for Awards under the Plan or count against any limits set forth in the
Plan.

(f) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares,
treasury shares or issued Shares which have been reacquired by the Company.

Section 5. Eligibility.

Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 10; provided further,
that any award to an Employee who is a prospective employee or officer shall be
conditioned upon such individual becoming an employee or officer of the Company
or its Affiliate. The terms and conditions of Awards need not be the same with
respect to each Participant.

Section 6. Stock Options; Stock Appreciation Rights.

6.1 Grant. Subject to the provisions of the Plan and other applicable legal
requirements, the Committee shall have sole and complete authority to determine
the Participants to whom Options and SARs shall be granted, the number of Shares
subject to each Award, the exercise price and the conditions and limitations
applicable to the exercise of each Option and SAR. An Option may be granted with
or without a related SAR. A SAR may be granted with or without a related Option.
The grant of an Option or SAR shall take place when the Committee by resolution,
written consent or other appropriate action determines to grant such Option or
SAR for a particular number of Shares to a particular Participant at a
particular Option Price or Grant Price. The Committee shall have the authority
to grant Incentive Stock Options and to grant Non-Qualified Stock Options. In
the case of Incentive Stock Options, the terms and conditions of such grants
shall be subject to and comply with Section 422 of the Code, as from time to
time amended, and any regulations implementing such statute.

6.2 Price. The Committee in its sole discretion shall establish the Option Price
at the time each Option is granted and the Grant Price at the time each SAR is
granted. Except in the case of Substitute Awards, the Option Price of an Option,
and the Grant Price of an SAR, may not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant of such Option
or SAR. Notwithstanding the foregoing and except as permitted by the provisions
of Section 4.2 hereof, the Committee shall not have the power to (i) amend the
terms of previously granted Options or SARs to reduce the Option Price of such
Options or the Grant Price of such SARs, (ii) cancel previously granted Options
or SARs and grant substitute Options or SARs with a lower Option Price or Grant
Price than the cancelled Options or SARs, or (iii) cancel previously granted
Options or SARs in exchange for a cash payment when the Option Price or Grant
Price exceeds the Fair Market Value of the underlying Shares (other than in
connection with a Change in Control), in each case without the approval of the
Company’s shareholders.

6.3 Term. Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.6, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan. Notwithstanding the
foregoing, but subject to the last sentence of Section 6.4(a), no Option or SAR
shall be exercisable after the expiration of ten (10) years from the date such
Option or SAR was granted.



--------------------------------------------------------------------------------

6.4 Exercise.

(a) Each Option and SAR shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine whether an Option or SAR will be exercisable in
full at any time or from time to time during the term of the Option or SAR, or
to provide for the exercise thereof in such installments, upon the occurrence of
such events and at such times during the term of the Option or SAR as the
Committee may determine. An Award Agreement may provide that the period of time
over which an Option or SAR, other than an Incentive Stock Option, may be
exercised shall be automatically extended if on the scheduled expiration of such
Award, the Participant’s exercise of such Award would violate applicable
securities law; provided, however, that during the extended exercise period the
Option or SAR may only be exercised to the extent the Option or SAR was
exercisable in accordance with its terms immediately prior to such scheduled
expiration date; provided further, however, that such extended exercise period
shall end not later than thirty (30) days after the exercise of such Option or
SAR first would no longer violate such laws.

(b) The period during which the right to exercise, in whole or in part, an
Option or SAR vests in the Participant shall be set by the Committee and the
Committee may determine that an Option or SAR may not be exercised in whole or
in part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Affiliate, any performance criteria, or any
other criteria selected by the Committee, and, except as limited by the Plan, at
any time after the grant of an Option or SAR, the Committee, in its sole
discretion and subject to whatever terms and conditions it selects, may
accelerate the period during which an Option or SAR vests.

(c) An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Shares only, within the period permitted thereunder for the
exercise thereof, and shall be exercised by (i) written or electronic notice of
intent to exercise the Option or SAR, in such form as the Committee may
prescribe, delivered to the Company at its principal office or such other office
as the Committee may from time to time direct, (ii) the delivery of such
representations and documents as the Committee, in its sole discretion, deems
necessary or advisable to effect compliance with applicable law, and
(iii) payment in full to the Company at the direction of the Committee of the
amount of the Option Price for the number of Shares with respect to which the
Option is then being exercised.

(d) Payment of the Option Price shall be made (i) in cash or cash equivalents,
(ii) at the discretion of the Committee, by transfer, either actually or by
attestation, to the Company of unencumbered Shares previously acquired by the
Participant, valued at the Fair Market Value of such Shares on the date of
exercise (or next succeeding trading date, if the date of exercise is not a
trading date), together with any applicable withholding taxes, such transfer to
be upon such terms and conditions as determined by the Committee, (iii) at the
discretion of the Committee, by a cashless (broker-assisted) exercise that
complies with applicable laws, (iv) at the discretion of the Committee, by
withholding Shares (net-exercise) otherwise deliverable to the Participant
pursuant to the Option having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price or (v) any combination of (i) through
(iv). Until the optionee has been issued the Shares subject to such exercise, he
or she shall possess no rights as a shareholder with respect to such Shares.

(e) At the Committee’s discretion, the amount payable to the Participant as a
result of the exercise of a SAR may be settled in cash, Shares or other
property, or any combination thereof. A fractional Share shall not be
deliverable upon the exercise of a SAR but a cash payment will be made in lieu
thereof.

(f) An Award Agreement may provide, or be amended to provide, that if on the
last day of the term of an Option or SAR, the Fair Market Value of one Share
exceeds the Option Price or Grant Price of such Award, the Participant has not
exercised the Option or SAR and the Option or SAR has not expired, the Option or
SAR shall be deemed to have been exercised by the Participant on such day with
payment made by withholding Shares otherwise issuable in connection with the
exercise of the Option or SAR. In such event, the Company shall deliver to the
Participant the number of Shares for which the Award was deemed exercised, less
the number of Shares required to be withheld for the payment of the total
purchase price (in the case of an Option) and required withholding taxes.



--------------------------------------------------------------------------------

6.5 Termination of Service. Except as otherwise provided in the applicable Award
Agreement, in the event of a Participant’s Termination of Service, the
outstanding Options and SARs held by such Participant shall terminate on the
date of such Termination of Service and be forfeited. Notwithstanding the
foregoing provisions of this Section 6.5 to the contrary, the Committee may
determine in its discretion that an Option or SAR may be exercised following any
such Termination of Service, whether or not exercisable at the time of such
Termination of Service; provided, however, that in no event may an Option or SAR
be exercised after the expiration date of such Option or SAR specified in the
applicable Award Agreement, except as provided in the last sentence of
Section 6.4(a).

6.6 Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan, if
at the time an Option is otherwise to be granted pursuant to the Plan, the
optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or its parent or Subsidiary corporations (within the meaning of
Section 422(b)(6) of the Code), then any Incentive Stock Option to be granted to
such optionee or rights holder pursuant to the Plan shall satisfy the
requirement of Section 422(c)(5) of the Code, and the Option Price shall be not
less than one hundred ten percent (110%) of the Fair Market Value of the Shares
of the Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.

6.7 Substitution of SARs. The Committee may provide in the applicable Award
Agreement evidencing the grant of an Option, at or after grant, that the
Committee, in its sole discretion, shall have the right to substitute a Stock
Appreciation Right for such Option at any time prior to or upon exercise of such
Option; provided that such Stock Appreciation Right shall be exercisable with
respect to the same number of Shares for which such substituted Option would
have been exercisable, shall have the same exercise price and vesting schedule
as the substituted Option, and shall have a Stock Appreciation Right term equal
in length to the remaining Option term of the substituted Option.

Section 7. Restricted Shares And Restricted Share Units.

7.1 Grant.

(a) Subject to the provisions of the Plan and other applicable legal
requirements, the Committee shall have sole and complete authority to determine
the Participants to whom Restricted Shares and Restricted Share Units shall be
granted, the number of Restricted Shares and/or the number of Restricted Share
Units to be granted to each Participant, the duration of the period during
which, and the conditions under which, the Restricted Shares and Restricted
Share Units may be forfeited to the Company, and the other terms and conditions
of such Awards. The Restricted Share and Restricted Share Unit Awards shall be
evidenced by Award Agreements in such form as the Committee shall from time to
time approve, which agreements shall comply with and be subject to the terms and
conditions provided hereunder and any additional terms and conditions
established by the Committee that are consistent with the terms of the Plan.

(b) Each Restricted Share and Restricted Share Unit Award made under the Plan
shall be for such number of Shares as shall be determined by the Committee and
set forth in the Award Agreement containing the terms of such Restricted Share
or Restricted Share Unit Award. Such agreement shall set forth a period of time
during which the grantee must remain in the continuous employment of the Company
in order for the forfeiture and transfer restrictions to lapse. If the Committee
so determines, the restrictions may lapse during such restricted period in
installments with respect to specified portions of the Shares covered by the
Restricted Share or Restricted Share Unit Award. The Award Agreement may also,
in the discretion of the Committee, set forth performance or other conditions
that will subject the Shares to forfeiture and transfer restrictions. The
Committee may, at its discretion, waive all or any part of the restrictions
applicable to any or all outstanding Restricted Share and Restricted Share Unit
Awards.



--------------------------------------------------------------------------------

7.2 Dividends and Other Distributions.

(a) Prior to the lapse of any applicable transfer restrictions, Participants
holding Restricted Shares shall be credited with any dividends payable in cash,
Shares or other property paid with respect to such Restricted Shares while they
are so held, unless determined otherwise by the Committee and set forth in the
Award Agreement. The Committee may apply any restrictions to such dividends that
the Committee deems appropriate. Except as set forth in the Award Agreement or
otherwise determined by the Committee, in the event (a) of any adjustment as
provided in Section 4.2, or (b) any cash, Shares or other property is paid by
the Company as a dividend on Restricted Shares, such cash, Shares or other
property payable to a Participant on such Restricted Shares shall be subject to
the same terms and conditions, including any transfer restrictions, as relate to
the original Restricted Shares and shall be paid to the Participant when and if
the applicable Restricted Shares vest.

(b) Unless otherwise provided in the applicable Award Agreement, Participants
holding Restricted Share Units shall not be credited with any dividends paid
with respect to the underlying Shares of such Restricted Share Units. If the
applicable Award Agreement specifies that a Participant will be entitled to
receive dividend equivalent rights, (i) the amount of any such dividend
equivalent right shall equal the amount that would be payable to the Participant
as a shareholder in respect of a number of Shares equal to the number of
Restricted Share Units then credited to the Participant, (ii) any such dividend
equivalent right shall be paid in accordance with the Company’s payment
practices as may be established from time to time and as of the date on which
such dividend would have been payable in respect of outstanding Shares, and
(iii) unless otherwise provided in the applicable Award Agreement, dividend
equivalents will not be paid in respect of Restricted Share Units that are not
yet vested unless and until such Restricted Share Units vest.

7.3 Transfer Restrictions on Restricted Shares. At the time of the grant of a
Restricted Share Award, a certificate representing the number of Shares awarded
thereunder may be registered in the name of the grantee. Such certificate shall
be held by the Company or any custodian appointed by the Company for the account
of the grantee subject to the terms and conditions of the Plan, and shall bear
such a legend setting forth the restrictions imposed thereon as the Committee,
in its discretion, may determine. Alternatively, the Committee may, in its
discretion, provide that a Participant’s ownership of Restricted Shares prior to
the lapse of any transfer restrictions or any other applicable restrictions
shall, in lieu of such certificates, be evidenced by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
agent in the name of the Participant who has received such Award, and
confirmation and account statements sent to the Participant with respect to such
book-entry Shares may bear the restrictive legend referenced in the preceding
sentence. Such records of the Company or such agent shall, absent manifest
error, be binding on all Participants who receive Restricted Share Awards
evidenced in such manner. The holding of Restricted Shares by the Company or
such an escrow holder, or the use of book entries to evidence the ownership of
Restricted Shares, in accordance with this Section 7.3, shall not affect the
rights of Participants as owners of the Restricted Shares awarded to them, nor
affect the restrictions applicable to such shares under the Award Agreement or
the Plan, including the transfer restrictions.

7.4 Other Rights of Restricted Shareholders. Unless otherwise provided in the
applicable Award Agreement, the grantee shall have all other rights of a
shareholder with respect to Restricted Shares, including the right to vote such
Shares, subject to the following restrictions: (i) the grantee shall not be
entitled to delivery of the stock certificate until the expiration of the
restricted period and the fulfillment of any other restrictive conditions set
forth in the Award Agreement with respect to such Shares; (ii) none of the
Shares may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of during such restricted period or until after the
fulfillment of any such other restrictive conditions; and (iii) except as
otherwise determined by the Committee at or after grant, all of the Shares
(including any dividends accrued and held thereon) shall be forfeited and all
rights of the



--------------------------------------------------------------------------------

grantee to such Shares shall terminate, without further obligation on the part
of the Company, unless the grantee remains in the continuous employment of the
Company for the entire restricted period in relation to which such Shares were
granted and unless any other restrictive conditions relating to the Restricted
Share Award are met.

7.5 Termination of Restrictions on Restricted Shares. At the end of the
restricted period and provided that any other restrictive conditions of the
Restricted Share Award are met, or at such earlier time as otherwise determined
by the Committee, all restrictions set forth in the Award Agreement relating to
the Restricted Share Award or in the Plan shall lapse as to the restricted
Shares subject thereto, and a stock certificate for the appropriate number of
Shares, free of the restrictions and restricted stock legend, shall be delivered
to the Participant or the Participant’s beneficiary or estate, as the case may
be (or, in the case of book-entry Shares, such restrictions and restricted stock
legend shall be removed from the confirmation and account statements delivered
to the Participant or the Participant’s beneficiary or estate, as the case may
be, in book-entry form) and any dividends or dividend equivalents accrued
thereon shall be paid.

7.6 Payment of Restricted Share Units. Each Restricted Share Unit shall have a
value equal to the Fair Market Value of a Share. Restricted Share Units shall be
paid in cash, Shares, other securities or other property, as determined in the
sole discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. Except
as otherwise determined by the Committee at or after grant, Restricted Share
Units may not be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of, and all Restricted Share Units (and any dividend
equivalents associated therewith) and all rights of the grantee thereto shall
terminate, without further obligation on the part of the Company, unless the
grantee remains in continuous employment of the Company for the entire
restricted period in relation to which such Restricted Share Units were granted
and unless any other restrictive conditions relating to the Restricted Share
Unit Award are met. Except as otherwise provided in the Plan or the applicable
Award Agreement, a Participant shall have no rights of a shareholder with
respect to Restricted Share Units.

7.7 Termination of Service. Except as otherwise provided in the applicable Award
Agreement, in the event of a Participant’s Termination of Service, the
Participant’s rights in unvested Restricted Shares and unvested Restricted Share
Units (and any accrued dividends or dividend equivalent rights associated
therewith) then subject to restrictive conditions shall lapse, and such
Restricted Shares and Restricted Share Units shall be forfeited and surrendered
to the Company without consideration. Notwithstanding the foregoing provisions
of this Section 7.7 to the contrary, the Committee may provide in its discretion
that a Participant’s rights in unvested Restricted Shares and Restricted Share
Units shall not lapse in the event of certain Terminations of Service, such as
termination by the Company without cause, by a Participant voluntarily, or by
reason or death, disability or retirement (each, as may be defined by the
Committee from time to time or set forth in an Award Agreement).

Section 8. Performance Awards.

8.1 Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash, Shares or other property, (ii) valued, as
determined by the Committee, in accordance with the achievement of such
performance goals during such performance periods as the Committee shall
establish, and (iii) payable at such time and in such form as the Committee
shall determine.

8.2 Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and, subject to
Section 11 of the Plan, may amend specific provisions of the Performance Award;
provided, however, that such amendment may not adversely affect existing
Performance Awards made within a performance period commencing prior to
implementation of the amendment.



--------------------------------------------------------------------------------

8.3 Dividends and Other Distributions. Notwithstanding any provision of this
Plan to the contrary, dividends or dividend equivalents on Performance Awards
denominated in Shares may not be paid to a Participant (but they may be
accumulated for eventual payment) until such time as the Committee determines
that the performance criteria underlying such Performance Awards have been
satisfied.

8.4 Payment of Performance Awards. An Award Agreement may provide that
Performance Awards may be paid in a lump sum or in installments following the
close of the performance period or, in accordance with the procedures
established by the Committee, on a deferred basis, subject to the requirements
of Section 409A of the Code. Notwithstanding the foregoing, and to the extent
permissible under Section 162(m) (if applicable), the Committee may in its
discretion, waive any performance goals and/or other terms and conditions
relating to a Performance Award. A Participant’s rights to any Performance Award
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of in any manner, except by will or the laws of descent
and distribution, and/or except as the Committee may determine at or after
grant.

8.5 Termination of Service. Except as otherwise provided in the applicable Award
Agreement, in the event of a Participant’s Termination of Service prior to the
close of the applicable performance period, the Participant’s rights in unvested
Performance Awards then subject to restrictive conditions shall lapse, and such
Performance Awards shall be forfeited and surrendered to the Company without
consideration. Notwithstanding the foregoing provisions of this Section 8.5 to
the contrary, the Committee may provide in its discretion that a Participant’s
rights in unvested Performance Awards shall not lapse in the event of certain
Terminations of Service, such as termination by the Company without cause, by a
Participant voluntarily, or by reason of death, disability or retirement (each,
as may be defined by the Committee from time to time or set forth in an Award
Agreement).

Section 9. Other Stock-Based Awards.

The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is
(i) not an Award described in Sections 6, 7, or 8 above and (ii) an Award of
Shares or an Award denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares or other property
(including, without limitation, securities convertible into Shares), as deemed
by the Committee to be consistent with the purposes of the Plan. Subject to the
terms of the Plan and any applicable Award Agreement, the Committee shall
determine the terms and conditions of any such Other Stock-Based Award.

Section 10. Non-Employee Director Awards.

10.1 Non-Employee Director Awards. The Board may provide that all or a portion
of a Non-Employee Director’s annual retainer, meeting fees and/or other awards
or compensation as determined by the Board, be payable (either automatically or
at the election of a Non-Employee Director) in the form of Non-Qualified Stock
Options, Restricted Shares, Restricted Share Units and/or Other Stock-Based
Awards under the Plan, including unrestricted Shares. The Board shall determine
the terms and conditions of any such Awards, including the terms and conditions
which shall apply upon a termination of the Non-Employee Director’s service as a
member of the Board, and shall have full power and authority in its discretion
to administer such Awards, subject to the terms of the Plan and applicable law.
Subject to applicable legal requirements, the Board may also grant Awards to
Non-Employee Directors pursuant to the terms of the Plan, including any Award
described in Sections 6, 7 or 9 above.



--------------------------------------------------------------------------------

10.2 Non-Employee Director Limits. Notwithstanding anything in this Plan to the
contrary, the maximum number of Shares subject to Awards granted during a
calendar year to any Non-Employee Director shall not exceed $500,000 in total
value (calculating the value of any such Awards based on the grant date fair
value of such Awards for financial reporting purposes and excluding, for this
purpose, the value of any dividends or dividend equivalents paid) (the
“Non-Employee Director Limit”). The Board may not, without the approval of the
shareholders, increase the Non-Employee Director Limit.

Section 11. Provisions Applicable To Covered Employees And Performance Awards.

11.1 Covered Employees. Notwithstanding anything in the Plan to the contrary,
unless the Committee determines that a Performance Award to be granted to a
Covered Employee should not qualify as “performance-based compensation” for
purposes of Section 162(m), Performance Awards granted to Covered Employees
shall be subject to the terms and provisions of this Section 11; provided,
however, that this Section 11 need not apply to Awards granted (or if required
by Section 162(m), paid) prior to the earliest of: (a) the first material
modification of the Plan (including any increase in the shares authorized
pursuant to Section 4.1); (b) the issuance of all of the Shares reserved for
issuance under the Plan; (c) the expiration of the Plan; (d) the first meeting
of shareholders at which members of the Board are to be elected that occurs
after the close of the third calendar year following the calendar year in which
occurred the first registration of an equity security of the Company under
Section 12 of the Exchange Act; and (e) such other date required by
Section 162(m). Unless otherwise determined by the Committee, if any provision
of the Plan or any Award Agreement relating to such an Award does not comply or
is inconsistent with Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee discretion to increase
the amount of compensation otherwise payable to a Covered Employee in connection
with any such Award upon the attainment of the performance criteria established
by the Committee.

11.2 Performance Goals. The Committee may grant Performance Awards to Covered
Employees based solely upon the attainment of performance targets related to one
or more performance goals selected by the Committee from among the goals
specified below. For the purposes of this Section 11, performance goals shall be
limited to one or more of the following Company, Subsidiary, operating unit,
restaurant concept or division financial performance measures:

 

  (a) total sales or revenues;

 

  (b) sales or revenue per restaurant or other unit;

 

  (c) earnings before interest, taxes, depreciation and/or amortization;

 

  (d) operating income or profit (before or after taxes);

 

  (e) operating margins, gross margins or cash margin;

 

  (f) operating efficiencies;

 

  (g) return on equity, assets (or net assets), capital, capital employed or
investment;

 

  (h) net income (before or after taxes);

 

  (i) pre- or after-tax income (before or after allocation of corporate overhead
and bonuses);

 

  (j) earnings (gross, net, pre-tax, after-tax or per share), which may, but
need not, exclude interest, depreciation, amortization, taxes and other items;



--------------------------------------------------------------------------------

  (k) utilization;

 

  (l) improvement in or attainment of expense levels or working capital levels,
including cash, inventory and accounts receivable;

 

  (m) gross or net profit margins;

 

  (n) stock price or total shareholder return;

 

  (o) cash flow or cash flow per Share (before or after dividends);

 

  (p) appreciation in and/or maintenance of the price of Shares or other
publicly-traded securities of the Company;

 

  (q) debt reduction;

 

  (r) year-end cash;

 

  (s) financial ratios, including those measuring activity, leverage, liquidity
or profitability, cost of capital or asset levels;

 

  (t) financing and other capital-raising transactions;

 

  (u) division revenue;

 

  (v) strategic business objectives, consisting of one or more objectives based
on meeting specified cost targets, business expansion goals or goals relating to
acquisitions or divestitures; or

 

  (w) any combination thereof.

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit, restaurant concept or division
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, stockholders’ equity and/or Shares outstanding, or to assets or net
assets. The Committee may appropriately adjust any evaluation of performance
under criteria set forth in this Section 11.2 to exclude any of the following
events that occurs during a performance period: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs,
(v) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, (vi) pre-opening
costs, and (vi) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30, and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report (or quarterly report on Form 10-Q) to shareholders for the
applicable year; provided, that the Committee must commit to make any such
adjustments, and shall specify such adjustments, within the time for prescribing
performance targets generally as described in Section 11.4.

11.3 Negative Discretion Allowed. Notwithstanding any provision of the Plan
(other than Section 13), with respect to any Restricted Share Award, Restricted
Share Unit Award, Performance Award or Other Share-Based Award that is subject
to this Section 11, the Committee may adjust downwards, but not upwards, the
amount payable pursuant to such Award to a Covered Employee, and the Committee
may not waive the achievement of the applicable performance goals, except in the
case of the death or disability of the Participant.



--------------------------------------------------------------------------------

11.4 Section 162(m) Administration. To the extent necessary to comply with
Section 162(m), with respect to grants of Performance Awards to a Covered
Employee, no later than 90 days following the commencement of each performance
period (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (1) select the performance goal or
goals applicable to the performance period, (2) establish the various targets
and bonus amounts which may be earned for such performance period, and
(3) specify the relationship between performance goals and targets and the
amounts to be earned by each Covered Employee for such performance period.
Following the completion of each performance period, the Committee shall certify
in writing whether the applicable performance targets have been achieved and the
amounts, if any, payable to Covered Employees for such performance period. In
determining the amount earned by a Covered Employee for a given performance
period, subject to any applicable Award Agreement, the Committee shall have the
right to reduce (but not increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant in its sole discretion to the assessment of individual or corporate
performance for the performance period.

Section 12. Termination of Service.

Subject to the terms and conditions set forth herein, the Committee shall have
the full power and authority to determine the terms and conditions that shall
apply to any Award upon a Termination of Service with the Company or its
Affiliates, including a termination by the Company with or without cause, by a
Participant voluntarily, or by reason of death, disability or retirement (each,
as may be defined by the Committee from time to time or set forth in an Award
Agreement), and may provide such terms and conditions in the Award Agreement or
in such rules and regulations as it may prescribe.

Section 13. Change In Control.

13.1 Impact on Certain Awards. Unless otherwise provided in an applicable Award
Agreement or by the Committee at any time, in the event of a Change in Control
of the Company, Options and Stock Appreciation Rights outstanding as of the date
of the Change in Control may be cancelled and terminated without payment if the
Fair Market Value of one Share as of the date of the Change in Control is less
than the per Share Exercise Price of such Award. In the event of a Change in
Control, the Committee may provide, in an Award Agreement or otherwise, that all
Performance Awards shall be considered to be earned and payable (in full or pro
rata based on the target value of the Award and the portion of Performance
Period completed as of the date of the Change in Control) and any limitations or
other restrictions shall lapse and such Performance Awards shall be immediately
settled or distributed or that such Performance Awards shall continue or be
cancelled.

13.2 Assumption or Substitution of Certain Awards.

(a) Unless otherwise provided in an Award Agreement or by the Committee at any
time, in the event of a Change in Control of the Company in which the successor
company assumes or substitutes for an Award (or in which the Company is the
ultimate parent corporation and continues the Award), if the surviving or
successor corporation terminates a Participant’s employment or service without
“cause” (as such term is defined in the sole discretion of the Committee, or as
set forth in the Award Agreement relating to such Award) within 12 months
following such Change in Control: (i) such Participant’s Options and SARs
outstanding as of the date of such termination will immediately vest, become
fully exercisable, and may thereafter be exercised for 12 months,
(ii) restrictions, limitations and other conditions applicable to such
Participant’s Restricted Shares and Restricted Share Units outstanding as of the
date of such termination shall lapse and the Restricted Shares and Restricted
Share Units shall become free of all restrictions, limitations and conditions
and become fully vested, and (iii) the restrictions, limitations and other
conditions applicable to such Participant’s Other Stock-Based Awards or any
other Awards (including the settlement at target level of any Performance
Awards) shall lapse, and such Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant. For the purposes of this Section 13.2, an Award
shall be considered assumed or substituted for if following the Change in
Control the Award confers the right to



--------------------------------------------------------------------------------

purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change in
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Award,
for each Share subject thereto, will be solely common stock of the successor
company substantially equal in fair market value to the per Share consideration
received by holders of Shares in the transaction constituting a Change in
Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its discretion and its
determination shall be conclusive and binding.

(b) Unless otherwise provided in an Award Agreement or by the Committee at any
time, in the event of a Change in Control of the Company to the extent the
successor company does not assume or substitute for an Award (or in which the
Company is the ultimate parent corporation and does not continue the Award):
(i) those Options and SARs outstanding as of the date of the Change in Control
that are not assumed or substituted for (or continued) shall immediately vest
and become fully exercisable, (ii) restrictions, limitations and other
conditions applicable to Restricted Shares and Restricted Share Units that are
not assumed or substituted for (or continued) shall lapse and the Restricted
Shares and Restricted Share Units shall become free of all restrictions,
limitations and conditions and become fully vested, and (iii) the restrictions,
other limitations and other conditions applicable to any Other Stock-Based
Awards or any other Awards (including the settlement at target level of
Performance Awards) that are not assumed or substituted for (or continued) shall
lapse, and such Other Stock-Based Awards or such other Awards shall become free
of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.

(c) The Committee, in its discretion, may determine that, upon the occurrence of
a Change in Control of the Company, each Option and SAR outstanding shall
terminate within a specified number of days after notice to the Participant,
and/or that each Participant shall receive, with respect to each Share subject
to such Option or SAR, an amount equal to the excess of the Fair Market Value of
such Share immediately prior to the occurrence of such Change in Control over
the Option Price or Grant Price of such Option and/or SAR; such amount to be
payable in cash, in one or more kinds of stock or property (including the stock
or property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine. Upon the occurrence of a
Change in Control, the Committee, in its sole discretion, may include such
further provisions and limitations in any Award, agreement or certificate, as it
may deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.]

13.3 No Implied Rights; Other Limitations. No Participant shall have any right
to prevent the consummation of any Change in Control or any of the acts
described in Section 4.2 affecting the number of Shares available to, or other
entitlement of, such Participant under the Plan or such Participant’s Award. Any
actions or determinations of the Committee under this Section 13 need not be
uniform as to all outstanding Awards, nor treat all Participants identically.



--------------------------------------------------------------------------------

Section 14. Amendment and Termination.

14.1 Amendments to the Plan. Except as otherwise provided in the Plan, the Board
may amend, alter, suspend, discontinue or terminate the Plan or any portion
thereof at any time; provided that no such amendment, alteration, suspension,
discontinuation or termination shall be made without shareholder approval if
such approval is necessary to comply with any tax or regulatory requirement for
which or with which the Board deems it necessary or desirable to comply,
including the rules and regulations of the principal securities exchange on
which Shares are traded.

14.2 Amendments to Awards. Subject to the restrictions and shareholder approval
requirements set forth in Section 6.2 and Section 14.1, the Committee may waive
any conditions or rights under, amend any terms of or alter, suspend,
discontinue, cancel or terminate, any Award theretofore granted, prospectively
or retroactively; provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant or any holder or beneficiary
of any Award theretofore granted shall not to that extent be effective without
the consent of the affected Participant, holder or beneficiary.

14.3 Adjustments of Awards upon the Occurrence of Certain Unusual or
Nonrecurring Events. Subject to Section 11.4, the Committee is hereby authorized
to make equitable and proportionate adjustments in the terms and conditions of,
and the criteria included in, Awards in recognition of unusual or nonrecurring
events (and shall make such adjustments for events described in Section 4.2
hereof) affecting the Company or any Affiliate, or the financial statements of
the Company or any Affiliate, or of changes in applicable laws, regulations or
accounting principles.

Section 15. General Provisions.

15.1 Limited Transferability of Awards. Subject to this Section 15.1, each Award
shall be exercisable only by a Participant during the Participant’s lifetime,
or, if permissible under applicable law, by the Participant’s legal guardian or
representative. No Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant other than by will or by
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company and its Affiliates; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

(a) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards other than Incentive Stock Options to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to:

 

  (i) any person who is a “family member” of the Participant, as such term is
used in the instructions to Form S-8 (collectively, the “Immediate Family
Members”);

 

  (ii) a trust solely for the benefit of the Participant and his or her
Immediate Family Members;

 

  (iii) a partnership or limited liability company whose only partners or
shareholders are persons described in (i) or (ii) above; or

 

  (iv) any other transferee as may be approved by the Committee in its sole
discretion or as provided in the applicable Award agreement;

(each transferee described in clauses (i), (ii), (iii) and (iv) above is
hereinafter referred to as a “Permitted Transferee”); provided that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer is permissible and would comply with the
requirements of the Plan and any applicable Award Agreement.



--------------------------------------------------------------------------------

(b) The terms of any Award transferred in accordance with the immediately
preceding Section shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award Agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (i) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (ii) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the Shares to be acquired pursuant to
the exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate, (iii) the Committee or the Company shall not be required to provide
any notice to a Permitted Transferee, whether or not such notice is or would
otherwise have been required to be given to the Participant under the Plan or
otherwise, and (iv) the consequences of a Termination of Service by the
Participant under the terms of the Plan and the applicable Award Agreement shall
continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award Agreement.

15.2 Dividend Equivalents. Subject to any limitations set forth in the Plan, in
the sole and complete discretion of the Committee, an Award may provide the
Participant with dividends or dividend equivalents, payable in cash, Shares,
other securities or other property on a current or deferred basis. All dividend
or dividend equivalents which are not paid currently may, at the Committee’s
discretion, accrue interest, be reinvested into additional Shares, or, in the
case of dividends or dividend equivalents credited in connection with
Performance Awards, be credited as additional Performance Awards and paid to the
Participant if and when, and to the extent that, payment is made pursuant to
such Award.

15.3 No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.

15.4 Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate (or, if any such Shares or securities are in book-entry
form, such book-entry balances and confirmation and account statements with
respect thereto) delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations and
other requirements of any regulatory authority, any stock exchange or other
market upon which such Shares or other securities are then listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates (or confirmation and account
statements for book-entry Shares) to make appropriate reference to such
restrictions.

15.5 Tax Withholding. A Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any Award, from any payment due or transfer made
under any Award or under the Plan, or from any compensation or other amount
owing to a Participant the amount (in cash, Shares, other securities, other
Awards or other property) of any applicable withholding or other tax-related
obligations in respect of an Award, its exercise or any other transaction
involving an Award, or any payment or transfer under an Award or under the Plan
and to take such other action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such taxes. Without limiting the
generality of the foregoing, the Committee may in its discretion permit a
Participant to satisfy or arrange to satisfy, in whole or in part, the tax
obligations incident to an Award by: (a) electing to have the Company withhold
Shares or other property otherwise deliverable to such Participant pursuant to
his or her Award (provided, however, that the amount of any Shares so withheld
shall not exceed the amount necessary to satisfy required federal, state local
and foreign withholding obligations using the minimum statutory withholding
rates for federal, state, local and/or foreign tax purposes, including payroll
taxes, that are applicable to



--------------------------------------------------------------------------------

supplemental taxable income) and/or (b) tendering to the Company Shares owned by
such Participant (or by such Participant and his or her spouse jointly) and
purchased or held for the requisite period of time as may be required to avoid
the Company’s or the Affiliates’ incurring an adverse accounting charge, based,
in each case, on the Fair Market Value of the Shares on the payment date as
determined by the Committee. All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

15.6 Forfeiture and Clawback Provisions. Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Committee shall have the right to provide, in an Award Agreement, or to require
a Participant to agree by separate written or electronic instrument, that all
Awards (including any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of any
Award or upon the receipt or resale of any Shares underlying the Award) of such
Participant shall be subject to the provisions of any claw-back policy
implemented by the Company at any time, including, without limitation, any
claw-back policy adopted to comply with the requirements of applicable law,
including without limitation the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy and/or in the applicable Award
Agreement.

15.7 Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail. The Committee shall, subject to applicable law, determine
the date an Award is deemed to be granted. The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements or other documents evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document. The grant of an Award under this Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in this Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.

15.8 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of Options, Restricted Shares, Restricted Share Units, Other Stock-Based Awards
or other types of Awards provided for hereunder.

15.9 No Right to Employment; Claims to Awards. The grant of an Award shall not
be construed as giving a Participant the right to be retained in the employ or
service of the Company or any Affiliate. Further, the Company or an Affiliate
may at any time dismiss a Participant from employment or service, free from any
liability or any claim under the Plan, unless otherwise expressly provided in an
Award Agreement. No Employee, Director or Consultant shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Employees, Directors or Consultants under the Plan.

15.10 No Rights as Shareholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a shareholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a shareholder in
respect of such Restricted Shares.



--------------------------------------------------------------------------------

15.11 Compliance with Section 409A of the Code. Notwithstanding any other
provisions of the Plan or any Award Agreements thereunder, it is intended that
the provisions of the Plan and such Award Agreements comply with Section 409A of
the Code, and that no Award shall be granted, deferred, accelerated, extended,
paid out or modified under this Plan, or any Award Agreement interpreted, in a
manner that would result in the imposition of an additional tax under
Section 409A of the Code upon a Participant. Any provision of this Plan that
would cause the grant of an Award or the payment, settlement or deferral thereof
to fail to satisfy Section 409A of the Code shall be amended to comply with
Section 409A of the Code on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under
Section 409A of the Code. In the event that it is reasonably determined by the
Board or Committee that, as a result of Section 409A of the Code, payments in
respect of any Award under the Plan may not be made at the time contemplated by
the terms of the Plan or the relevant Award agreement, as the case may be,
without causing the Participant holding such Award to be subject to taxation
under Section 409A of the Code, the Company will make such payment on the first
day that would not result in the Participant incurring any tax liability under
Section 409A of the Code; which, if the Participant is a “specified employee”
within the meaning of Section 409A, shall be the first day following the
six-month period beginning on the date of Participant’s Termination of Service.
Unless otherwise provided in an Award Agreement or other document governing the
issuance of such Award, payment of any Performance Award intended to qualify as
a “short term deferral” within the meaning of Section 1.409A-1(b)(4)(i) of the
U.S. Treasury Regulations shall be made between the first day following the
close of the applicable Performance Period and the last day of the “applicable 2
1/2 month period” as defined therein. Although the Company intends to administer
the Plan so that Awards will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
Award under the Plan will qualify for favorable tax treatment under Section 409A
of the Code or any other provision of federal, state, local or foreign law. The
Company shall not be liable to any Participant for any tax, interest, or
penalties that Participant might owe as a result of the grant, holding, vesting,
exercise, or payment of any Award under the Plan.

15.12 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Tennessee without giving
effect to conflicts of laws principles.

15.13 Severability. If any provision of the Plan or any Award is, or becomes, or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

15.14 Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

15.15 No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.



--------------------------------------------------------------------------------

15.16 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

15.17 Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

Section 16. Term Of The Plan.

16.1 Effective Date. The Plan shall be effective as of the date adopted by the
Board (the “Effective Date”), provided that no Incentive Stock Options shall be
granted hereunder unless the Plan is approved by the Company’s shareholders
prior to such grant or within twelve months following any such grant.

16.2 Expiration Date. No new Awards shall be granted under the Plan after the
tenth anniversary of the Effective Date. Unless otherwise expressly provided in
the Plan or in an applicable Award Agreement, any Award granted hereunder may,
and the authority of the Board or the Committee to amend, alter, adjust,
suspend, discontinue or terminate any such Award or to waive any conditions or
rights under any such Award shall, continue after the tenth anniversary of the
Effective Date.

Date Adopted by the Board:             , 2015